Exhibit 5.1 June 25, 2009 Houston American Energy Corp. 801 Travis, Suite1425 Houston, Texas 77002 Ladies and Gentlemen: We have acted as counsel to Houston American Energy Corp., a Delaware corporation (the “Company”), in connection with the filing of a registration statement on Form S-3 filed on June 25, 2009 (the “Registration Statement”), under the Securities Act of 1933, as amended (the “Securities Act”). The Registration Statement relates to the Company’s: (i) common stock, $0.001 par value per share (the “Common Stock”); (ii) preferred stock, $0.001 par value per share (the “Preferred Stock”); (iii) senior debt securities (the “Senior Debt Securities”); (iv) subordinated debt securities (the “Subordinated Debt Securities” and, together with the Senior Debt Securities, the “Debt Securities”); (v) warrants representing rights to purchase Common Stock, Preferred Stock, or Debt Securities (the “Warrants”); and (vi) units comprised of one or more Debt Securities, shares of Common Stock, shares of Preferred Stock, or Warrants in any combination (the “Units”); Collectively, the Common Stock, the Preferred Stock, the Debt Securities, the Warrants, and the Units are referred to herein as the “Securities”; all of which may be issued from time to time on a delayed or continuous basis pursuant to Rule415 under the Securities Act at an aggregate initial offering price not to exceed $10,000,000. We have been advised by the Company that: 1.The rights, preferences, privileges and restrictions, including voting rights, dividend rights, conversion rights, redemption privileges and liquidation privileges of each series of Preferred Stock will be set forth in a certificate of designation to be approved by the Company’s Board of Directors, or in an amendment to the Company’s Amended and Restated Certificate of Incorporation to be approved by the Company’s Board of Directors and stockholders, and that one or both of these documents will be filed either as an exhibit to an amendment to the Registration Statement to be filed after the date of this opinion or as an exhibit to a Current Report on Form 8-K to be filed after the Registration Statement has become effective; 2.The Senior Debt Securities may be issued pursuant to an indenture between the Company and a trustee to be named in such indenture, which indenture will be filed either as an exhibit to an amendment to the Registration Statement to be filed after the date of this opinion or as an exhibit to a Current Report on Form 8-K to be filed after the Registration Statement has become effective; 3.The Subordinated Debt Securities may be issued pursuant to an indenture between the Company and a trustee to be named in such indenture, which indenture will be filed either as an exhibit to an amendment to the Registration Statement to be filed after the date of this opinion or as an exhibit to a Current Report on Form 8-K to be filed after the Registration Statement has become effective; 4.The particular terms of any Debt Securities will be set forth in a supplement to the prospectus forming a part of the Registration Statement; 5.Warrants may be issued pursuant to a warrant agreement to be entered into between the Company and a financial institution as warrant agent or directly issued by the Company to the purchasers of such Warrants (in each case, the “Warrant Agreement”).
